         Case 1:18-cv-01943-DLF Document 17 Filed 01/07/19 Page 1 of 31



                         UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA
__________________________________________
                                           )
JAMES E. PIETRANGELO, II                   )
                                           )
                        Plaintiff,        )  Judge Dabney L. Friedrich
                                           )
            v.                             ) Civil Action No. 1:18-cv-01943-DLF
                                           )
REFRESH CLUB, INC. (dba THE WING), and     )
THE WING DC, LLC (dba THE WING aka                      )
THE WING DC)                              )
                                          )
                        Defendants.       )
__________________________________________)

                                  MOTION FOR JUDICIAL NOTICE

        Pursuant to Fed.R. Evid. 201 and the Court’s inherent powers, Plaintiff hereby moves the

Court to take judicial notice of the adjudicative facts set forth in the Memorandum of Points and

Authorities in Support below and in the Exhibits attached hereto. These facts, which just recently

arose or were disclosed, are relevant to an argument and sworn averment(s) submitted by the

Defendants (herein collectively “The Wing”) in their motion to dismiss papers, and subsequently

challenged by Plaintiff in his opposition and attempted surreply. Indeed, these facts seriously call

into question the truthfulness or basis of Defendants’ said argument and sworn averment(s).

Further, these facts are generally known within the trial court’s territorial jurisdiction, and/or can be

accurately and readily determined from sources whose accuracy cannot reasonably be questioned.

                MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT

        On September 26, 2018, The Wing filed a motion to dismiss Plaintiff ’s complaint. In its

motion, The Wing centrally argued, among other things, that Plaintiff ’s claim that The Wing

continues to have a policy, pattern, and practice of excluding men (including Plaintiff) from its

accommodations based on their gender is moot because on August 30, 2018, The Wing “adopted a

formal, written policy pursuant to which all applicants are evaluated based on their commitment to


                                                   1
          Case 1:18-cv-01943-DLF Document 17 Filed 01/07/19 Page 2 of 31



The Wing’s mission, regardless of their perceived gender or gender identity.” 9/26/18 Defs. Mot.

Memo. at 18-19. See, also, id. at 5-6. The Wing’s argument was based on Exhibit 3 to its motion, the

declaration of The Wing’s CEO Audrey Gelman, wherein she averred under oath to the same effect.

        The deliberate implication or suggestion of The Wing’s argument and of Gelman’s averment(s)

was clearly that The Wing had adopted a policy of accepting men as well as women and those who

identify as women. Indeed, there would have been no basis whatsoever for The Wing to argue that

Plaintiff ’s specific claim of discrimination against men (including himself) by The Wing was moot if

the implication or suggestion of The Wing’s argument and of Gelman’s averment(s) was not that

The Wing’s purported new policy provided for the admission of men.            The exclusion of men

obviously could not be legally mooted by the non-admission of men. Even after Plaintiff in his

opposition and later attempted surreply to The Wing’s motion questioned the genuineness and/or

extent of The Wing’s purported new policy, The Wing in its reply in support of its motion, if only

by silence, maintained its implication or suggestion before the Court.

        However, recently, on January 4, 2019, several articles and/or statements were published on

the internet that directly bear on what The Wing’s purported new policy actually meant or provided

for. These articles/statements seem to confirm Plaintiff ’s earlier suspicion of The Wing’s purported

new policy, and indicate that the purported new policy did not apply to men at all, and was

presented to the Court by The Wing simply in an effort to deceive the Court into abandoning

jurisdiction in this case.

        The first of these articles was a January 4, 2019 article by J.K. Trotter for website Business

Insider entitled “Women’s club The Wing quietly dropped its practice of banning men after a man

filed a $12 million gender discrimination lawsuit.” See Ex. 1 hereto. This article obviously refers to

the events of the instant case. The second of these articles was a January 4, 2019 article by Anna

Merlan for website Jezebel entitled “Endlessly Discussed Women’s Coworking Space The Wing Is

Updating Its Admission Policy.” See Ex. 2 hereto. The third of these articles was a January 4, 2019

                                                  2
         Case 1:18-cv-01943-DLF Document 17 Filed 01/07/19 Page 3 of 31



article by Lisa Ryan for website The Cut entitled “Co-Working Space The Wing Is No Longer Just

for Women.” See Ex. 3 hereto. All three articles apparently report on the very same purported new

policy of The Wing cited by The Wing in its motion to dismiss as the basis of its mootness

argument. See Exs. 1-3 hereto.

        The Business Insider article refers to a source from The Wing as indicating that “the new

policy arose from discussions with Wing members who are trans[gender] and non-binary, who urged

the company to adopt a policy that better recognized their identities.” Ex. 1. The article also quotes

a representative of The Wing as telling Business Insider in pertinent part:

                The Wing is a space designed for women with a mission of advancing
                women through community. With a growing number of members
                who identify as transgender or beyond the gender binary, we want to
                make sure that we are as inclusive a community as possible. To that
                end, we’ve made internal updates and adopted written membership
                policies to ensure that The Wing’s staff is trained not to make
                assumptions about someone’s identity based on how they present, or
                to ask prospective members or guests to self-identify.

Ibid. The article also links to a statement that Business Insider says was sent by The Wing via email

to all of its members on January 4, 2019—the same day as the articles. That email statement, similar

to the press-release statement to Business Insider, reads in penitent part:

                With a growing number of members who identify as transgender or
                beyond the gender binary, we want to make sure that we are as
                inclusive a community as possible. *** Gender identity and gender
                presentation are two distinct concepts and do not always align. To
                that end, we’ve made some internal updates and adopted written
                membership policies to ensure that our staff is trained not to make
                assumptions about someone’s identity based on how they present, or
                to ask prospective members or guests to self-identify. We initiated
                these trainings and policies so that we can continue to build a
                community that reflects our values and pushes us all to be more
                inclusive. What will this mean for you as a member? We will be
                working to actively incorporate the perspective of trans and non-
                binary members into our offerings with more events like October’s
                celebration of International Pronouns Day, or an upcoming talk with
                feminist, genderqueer writer and Wing member Jacob Tobia. We
                recently changed the pronouns in the guest emails from “She’s
                Landed” to “They’ve Landed.” And while The Wing will always be a



                                                   3
          Case 1:18-cv-01943-DLF Document 17 Filed 01/07/19 Page 4 of 31



                space designed for women with a women’s-focused mission, you may
                see folks at The Wing who express their gender in a variety of ways.

Ibid.

        The Jezebel article notes that The Wing “has issued a slight adjustment to their admissions

policy, one aimed at greater inclusivity towards trans and nonbinary people.” Ex. 2. The article also

quotes a spokesperson for The Wing as telling Jezebel that The Wing has made “internal updates

and adopted written membership policies to ensure that The Wing’s staff is trained not to make

assumptions about someone’s identity based on how they present, or to ask prospective members or

guests to self-identify.” Ibid. The article also reproduces the same email statement from The Wing

that the Business Insider article linked to. See ibid.

        The Cut article reports that The Wing “has amended its membership policy to be inclusive

of the gender nonconforming and trans[gender] communities, the organization announced on

Friday.” Ex. 3. The article also quotes, at least in part, the same press-release statement and separate

email statement of The Wing quoted by the Business Insider and Jezebel articles. See ibid.

        The meaning of all these developments—particularly the timing, i.e., the coincidence or

non-coincidence of the dates of publication (all January 4, 2019)—is clear. The Wing learned that

one or more articles about the instant lawsuit and thus about The Wing’s purported new policy were

going to be published on January 4, 2019. Most likely, The Wing had been contacted for comment

by a reporter ahead of publication.         To prevent losing or unsettling its base, i.e., its women

members/applicants/customers who subscribe(d) to The Wing’s no-men policy in the first place,

The Wing immediately engaged in a PR campaign (a press-release, and an email statement to its

members) to assure them that in fact it had not dropped its no-men policy, or that it had not

adopted a policy of admitting men, but instead had only issued a new policy codifying its

commitment to its transgender and non-binary populations—neither of which include men or those




                                                     4
         Case 1:18-cv-01943-DLF Document 17 Filed 01/07/19 Page 5 of 31



who identify as men.1 Even if the coincidental timing were not significant, the fact remains that The

Wing conspicuously clarified for the world that its purported new policy adopted on August 30,

2018, and implemented fully on September 24, 2018, simply was not a policy admitting men, even

those “committed” to The Wing’s “mission.” Indeed, it is worth highlighting here that nowhere in

its various PR-campaign statements on or about January 4, 2019, does The Wing ever use the word

“men” or state that men can be members or are welcome as members.2

       In short, The Wing clearly deceived the Court about its new policy.

       For these reasons, Plaintiff asks the Court to take judicial notice.

                                                        Respectfully submitted,

                                                        /s/ James E. Pietrangelo, II
                                                        _________________________
                                                        JAMES E. PIETRANGELO, II
                                                        Pro Se
                                                        4455 Connecticut Ave., NW, Ste. 1110
                                                        Washington, D.C. 20008
                                                        (802) 338-0501




1A transgender man still meets the definition of a woman by having a female body. A transgender
woman still meets the definiton of a woman by identifying as a woman.
2 What The Wing’s purported new policy means really is that men are welcome as long as they do not
identify as men. But of course that is a per se policy of gender-discrimination against men.

                                                   5
Case 1:18-cv-01943-DLF Document 17 Filed 01/07/19 Page 6 of 31




                                          Exhibit 1
                             Case 1:18-cv-01943-DLF Document 17 Filed 01/07/19 Page 7 of 31
The Wing changed its membership policy after gender discrimination lawsuit - Business Insider                                                         1/6/19, 1:04 AM



                                                   TECH    FINANCE    POLITICS    S T R AT E G Y   LIFE        ALL                            PRIME



                                                                                                                                           INTELLIGENCE




                                                                                                                            Search Fares
                                                                                                   Some conditions apply.




  Women's club The Wing quietly dropped its practice of
  banning men after a man filed a $12 million gender
  discrimination lawsuit
  J.K. Trotter 22h




  The Wing, Soho. Sarah Jacobs/Business Insider




                     The Wing, a private club and co-working space aimed at women,
                     quietly dropped its practice of not admitting men after a DC man
                     sued the company for gender discrimination.


                     Paying members have portrayed the no-men rule as a bulwark
                     against sexual harassment, while critics have called it
                     discriminatory.


                     A person with knowledge of internal discussions at The Wing said
                     the litigation was not the original impetus for the new
                     membership policy.



                 The Wing, a private club and co-working space aimed at women, has
                 drawn acclaim, controversy, and government scrutiny for its

https://www.businessinsider.com/the-wing-changed-membership-policy-to-allow-men-after-gender-discrimination-lawsuit-2019-1?r=UK&IR=T                     Page 1 of 13
                             Case 1:18-cv-01943-DLF Document 17 Filed 01/07/19 Page 8 of 31
The Wing changed its membership policy after gender discrimination lawsuit - Business Insider                                          1/6/19, 1:04 AM

              drawn acclaim, controversy, and government scrutiny for its
              longstanding practice of refusing to admit men as members or
              guests.


              The company has advertised its membership criteria during press
              interviews, through its clubs' decor, in its in-house magazine and
              podcast, and on its branded merchandise. Paying members have
              portrayed the no-men rule as a bulwark against sexual harassment,
              while critics have called it discriminatory. The company's ambitious
              plans for expansion, to nine cities in three countries, and growing
              war chest of venture capital, from investors like WeWork and
              Sequioa Capital, have drawn even more attention to it.


              As this conversation was unfolding last year, however, The Wing
              quietly dropped its no-men rule after a 53-year-old man brought a
              gender discrimination lawsuit seeking damages of up to $12 million
              against the startup. The case has not been previously reported.


              The Wing said in a statement on Friday that they have "adopted
              written membership policies to ensure that The Wing's staﬀ is
              trained not to make assumptions about someone's identity based on
              how they present, or to ask prospective members or guests to self-
              identify," seeming to leave room open for men to be accepted as long
              as they "align" with The Wing's mission.




              And in a statement previously submitted to the court for the lawsuit,
              The Wing's co-founder and CEO Audrey Gelman clarified that the
              new policy "provides that all applicants will be evaluated based on
              their commitment to The Wing's mission, regardless of their
              perceived gender identity."


              A person with knowledge of internal discussions at The Wing said
              the litigation was not the original impetus for the new membership
              policy. They said the new policy arose from discussions with Wing
              members who are trans and non-binary, who urged the company to
              adopt a policy that better recognized their identities. Another factor,
              the person added, were a series of productive conversations Wing

              executives had with agents of the New York City Commission on
              Human Rights, which opened an investigation into The Wing's
              membership practices in late 2017.


              'The Wing has a policy, pattern, and
              practice of discrimination against men'
https://www.businessinsider.com/the-wing-changed-membership-policy-to-allow-men-after-gender-discrimination-lawsuit-2019-1?r=UK&IR=T      Page 2 of 13
                             Case 1:18-cv-01943-DLF Document 17 Filed 01/07/19 Page 9 of 31
The Wing changed its membership policy after gender discrimination lawsuit - Business Insider                                          1/6/19, 1:04 AM

              practice of discrimination against men'

              In June 2018, James E. Pietrangelo applied to The Wing's
              Washington, DC branch, in Georgetown, by filling out and
              submitting a brief online application. According to Pietrangelo's
              original complaint, he later called and spoke with two employees of
              The Wing about his application.


              The first employee, Pietrangelo said, "aﬃrmatively indicated that as
              a matter of policy [he] would automatically be denied membership
              because he is a man." The second employee "further explained …
              The Wing would deny [him] membership by permanently deferring
              and thus never granting his application for membership."


              Nearly three months later, in August, Pietrangelo filed a gender
              discrimination lawsuit against The Wing, in federal court in DC,
              seeking combined damages of at least $75,000 and up to $12 million.




              "The Wing has a policy, pattern, and practice of discrimination
              against men," he wrote, citing his conversation with the company's
              staﬀers, media coverage stemming from the New York City
              government's unrelated investigation into its membership policy,
              and its own marketing materials.


              (The Wing was not the first entity to be sued by Pietrangelo, an
              attorney who often represents himself pro se. He has brought
              litigation against the United States Army, a city in Ohio, a deli in
              Vermont, and a law firm in Washington, DC. The last case led to a
              decision, handed down by the DC Court of Appeals in 2009, that
              stated his "conduct in this case and at trial was a shocking abuse of
              the judicial system.")




              Pietrangelo's complaint against The Wing hinged on the District of
              Columbia's Human Right Act, which forbids most businesses that
              serve the public from denying service to customers because of their
              sex, gender identity, or gender expression. The legal journalist Mark
              Joseph Stern has argued The Wing's original membership rules fall
              afoul of the DCHRA. The Wing, he wrote at Slate last year, is "a for-
              profit company that provides members goods and services in
              exchange for money — more like a country club than the Boy
              Scouts. This profit motive subjects The Wing to New York and D.C.'s
              public accommodations laws, which clearly proscribe sex-based
              exclusions." The legal director of the American Civil Liberties

https://www.businessinsider.com/the-wing-changed-membership-policy-to-allow-men-after-gender-discrimination-lawsuit-2019-1?r=UK&IR=T      Page 3 of 13
                            Case 1:18-cv-01943-DLF Document 17 Filed 01/07/19 Page 10 of 31
The Wing changed its membership policy after gender discrimination lawsuit - Business Insider                                          1/6/19, 1:04 AM



              Union's D.C. chapter, Arthur Spitzer, expressed similar skepticism to
              the radio station WAMU.

              Sarah Jacobs/Business Insider



              The Wing has a new policy that screens
              candidates based only on 'their
              commitment to The Wing's mission'

              The Wing's response to Pietrangelo, submitted in late September,
              oﬀered three counter-arguments.




              The first one rejected Pietrangelo's claim that he had been harmed
              by The Wing's policy and deserved $12 million in damages, given
              that he was able to work in his own apartment building. The second
              one claimed that, because any actual damages were unlikely to
              exceed $75,000, the court lacked jurisdiction. Federal courts are
              allowed to hear civil cases among litigants located in diﬀerent
              jurisdictions only when the damages in question exceed $75,000.
              Both The Wing and its DC subsidiary are incorporated in Delaware,
              while Pietrangelo, a resident of Ohio, currently lives in Washington,
              DC.


              The Wing's third argument was very diﬀerent. It stated that
              Pietrangelo's claims were "mooted," or invalidated, because The
              Wing had "recently adopted a formal, written membership policy"
              that screens candidates based only on "their commitment to The

              Wing's mission." In a statement submitted to the court, Gelman, The
              Wing's co-founder and CEO, clarified that her company dropped its
              no-men-allowed practice more than three months ago, on
              September 24:




                  Prior to August 30, 2018, The Wing did not have a formal, written
                  membership policy and The Wing's practice was to admit as
                  members only women and non-binary individuals. On August
                  30, 2018, The Wing's Board of Directors approved the adoption of
                  The Wing's first formal, written membership policy. That
                  membership policy provides that all applicants will be evaluated
                  based on their commitment to The Wing's mission, regardless of
                  their perceived gender identity. On September 24, 2018, The
                  Wing implemented the policy with respect to its application

https://www.businessinsider.com/the-wing-changed-membership-policy-to-allow-men-after-gender-discrimination-lawsuit-2019-1?r=UK&IR=T      Page 4 of 13
                            Case 1:18-cv-01943-DLF Document 17 Filed 01/07/19 Page 11 of 31
The Wing changed its membership policy after gender discrimination lawsuit - Business Insider                                          1/6/19, 1:04 AM



                  process.




              The Wing's decision to alter its membership policy represents a
              fundamental shift from its stance last year, when it learned of an
              ongoing investigation, conducted by the New York City Commission
              on Human Rights, into its membership policy. Representatives for
              The Wing told dozens of media outlets that they were not in
              violation of the city's human rights law, which heavily overlaps with
              its DC equivalent.


              There is not an established causal connection between Pietrangelo's
              lawsuit and the new membership policy.


              Although The Wing states in filings that it did not have a formal
              written policy before August, Gelman told NBC News in May that
              The Wing's members "are women, self-identifying women, trans
              women, and individuals who don't identify of the gender binary.
              That is our membership policy."


              The Wing says Pietrangelo's application
              reflected 'at best indifference, and at
              worst hostility' to its mission


              The decision on the new policy dovetails with the company's
              contention that Pietrangelo would have been rejected anyway, based
              on the content of his application.




              "Plaintiﬀ's answers to the applications' substantive questions
              reflected at best indiﬀerence, and at worst hostility, to The Wing's
              unique mission," wrote the company's attorneys, Karen Dunn and
              Christopher Belelieu of Boies Schiller Flexner, who described their
              client's mission as "the professional, civic, social, and economic
              advancement of women through community." In a subsequent
              filing, The Wing reproduced Pietrangelo's completed application,
              which reads, in part:




                  Question: Why do you want to become a member of The Wing?


                  Answer: Looks like a great place to work and network in a

https://www.businessinsider.com/the-wing-changed-membership-policy-to-allow-men-after-gender-discrimination-lawsuit-2019-1?r=UK&IR=T      Page 5 of 13
                            Case 1:18-cv-01943-DLF Document 17 Filed 01/07/19 Page 12 of 31
The Wing changed its membership policy after gender discrimination lawsuit - Business Insider                                          1/6/19, 1:04 AM



                  nurturing environment.


                  Question: How have you promoted or supported the
                  advancement of women? Provide specific examples.


                  Answer: I have always supported and advocated for equality for
                  all people.


                  Question: What do you think is the biggest challenge facing
                  women today?


                  Answer: The same challenges facing men.




              Since the original complaint and response, the case has grown
              increasingly acrimonious. In an October 9 filing, Pietrangelo wrote,
              "The Wing's purported new policy is completely subjective — The
              Wing retains absolute discretion to determine who is and is not
              'committed' to The Wing's 'mission' — and thus can easily be a proxy
              or cypher for excluding all men."


              In an October 16 filing, The Wing's attorneys argued, "Plaintiﬀ's own
              allegations demonstrate that The Wing is highly selective and
              Plaintiﬀ does not dispute that his application was devoid of any
              [indication] that he is committed to, or even supportive of, The
              Wing's mission. Simply put, Plaintiﬀ is not a competitive applicant
              to The Wing."


              The same filings contain previously undisclosed details of The
              Wing's membership process. For example, Pietrangelo calculated,
              and The Wing's attorneys did not dispute, that the company's
              overall acceptance rate is "just over 8%." This would make The Wing,
              across all locations, more competitive than the vast majority of
              undergraduate programs in the US. According to Gelman's
              statement to the court, just 12 of the approximately 26,000
              applicants were men.


              Pietrangelo, reached by telephone, did not have immediate
              comment on his lawsuit.




              In a statement to INSIDER, a representative of The Wing said:




https://www.businessinsider.com/the-wing-changed-membership-policy-to-allow-men-after-gender-discrimination-lawsuit-2019-1?r=UK&IR=T      Page 6 of 13
                            Case 1:18-cv-01943-DLF Document 17 Filed 01/07/19 Page 13 of 31
The Wing changed its membership policy after gender discrimination lawsuit - Business Insider                                          1/6/19, 1:04 AM




                  The Wing is a space designed for women with a mission of
                  advancing women through community. With a growing number
                  of members who identify as transgender or beyond the gender
                  binary, we want to make sure that we are as inclusive a
                  community as possible. To that end, we've made internal
                  updates and adopted written membership policies to ensure that
                  The Wing's staﬀ is trained not to make assumptions about
                  someone's identity based on how they present, or to ask
                  prospective members or guests to self-identify.


                  Particularly in the context of ongoing attempts to narrowly
                  define gender as a biological condition determined at birth,
                  ensuring that our community is inclusive of the trans and non-
                  binary community couldn't be more important. We're committed
                  to advancing a feminist ethos that is inclusive of those who align
                  with our mission, including women and people of marginalized
                  genders.




              The Wing also provided a copy of a lengthy announcement sent to
              members on Friday about the new membership policy. It does not
              mention Pietrangelo's lawsuit.


              The case is currently awaiting a ruling by Judge Dabney L.
              Friedrich, who was appointed by the Trump administration in
              December 2017, after a 97-3 vote in the U.S. Senate.


              Read the original article on INSIDER.
https://www.businessinsider.com/the-wing-changed-membership-policy-to-allow-men-after-gender-discrimination-lawsuit-2019-1?r=UK&IR=T      Page 7 of 13
                                Case 1:18-cv-01943-DLF Document 17 Filed 01/07/19 Page 14 of 31
The Wing changed its membership policy after gender discrimination lawsuit - Business Insider                                          1/6/19, 1:04 AM


              Read the original article on INSIDER.
              Follow INSIDER on Facebook.
              Copyright 2019. Follow INSIDER on Twitter.

              MORE FROM INSIDER:
                       Chance the Rapper apologized for working with R. Kelly 'and
                       for taking this long to speak out'

                       Video of Drake fondling 17-year-old on stage sparks questions
                       about the relationship between male musicians and their
                       young female fans

                       33 Instagram accounts to follow in 2019 that will actually make
                       you feel good about your body
              NOW WATCH: This 19-year-old opened a restaurant with a
              $155 tasting menu




                                      More:    Real-Time Investigations   The Wing Gender Law




                                                                                                Taboola Feed




              3 Ways to Build Wealth Without Touching the Stock Market
              Sponsored by YieldStreet




              District Of Columbia Will Pay You to Install Solar if You Live Near Washington
              Sponsored by Energy Bill Cruncher Solar Quotes




              This Clever Trick Makes Amazon Cheaper Than Ever
              Sponsored by Honey




              U.S. Cardiologist: It's Like a Pressure Wash for Your Insides
              Sponsored by Health Headlines




              Special Program Pays Off Your House If You Qualify
              Sponsored by Fetcharate Mortgage Quotes




https://www.businessinsider.com/the-wing-changed-membership-policy-to-allow-men-after-gender-discrimination-lawsuit-2019-1?r=UK&IR=T      Page 8 of 13
                               Case 1:18-cv-01943-DLF Document 17 Filed 01/07/19 Page 15 of 31
The Wing changed its membership policy after gender discrimination lawsuit - Business Insider                                          1/6/19, 1:04 AM




              Here's a map showing how Trump's approval ratings in each state
              have changed since he took office




              Miley Cyrus wore an unzipped jacket with nothing underneath, and

              people were confused about how it stayed in place



              John Kelly reportedly took notes on Jared Kushner and Ivanka
              Trump and left them on his desk in full view




              There's a hidden reason why Alexandria Ocasio-Cortez wore a
              white jumpsuit to her congressional swearing-in ceremony




              Two Savings Accounts That Pay 10x What Your Bank Pays
              Sponsored by MyFinance Bank Referrals




              How to Stop Dog Barking in Seconds?
              Sponsored by PetGentle




              Forget Traditional Hair Dye if you Color Grays -- Do This Instead
              Sponsored by eSalon




              Trump tweeted a picture of himself signing a 'bill' that appears to
              be a blank sheet of paper, and the internet is having a field day




              What happens when you show up at Costco without a membership
              card, according to employees




              An arrest, a debutante ball, and 3 marriages: Inside the lives of the
              super rich Huawei dynasty




              Trump reportedly flicked a folder and scattered papers in anger
              after his fiery debate with Nancy Pelosi and Chuck Schumer




              A 21-year-old man has been charged with raping an 11-year-old girl
              he met on Tinder

https://www.businessinsider.com/the-wing-changed-membership-policy-to-allow-men-after-gender-discrimination-lawsuit-2019-1?r=UK&IR=T      Page 9 of 13
                                Case 1:18-cv-01943-DLF Document 17 Filed 01/07/19 Page 16 of 31
The Wing changed its membership policy after gender discrimination lawsuit - Business Insider                                          1/6/19, 1:04 AM

              he met on Tinder




              She Was A Huge Star In The 90s, Now She Lives An Ordinary Life
              Sponsored by Finance Nancy




              Couple Adopts Triplets. A Week Later, Doctors Reveal Unexpected News
              Sponsored by Hooch




              17 Stars Who Gave Up Their Children For Adoption
              Sponsored by Topix




              If Your Dog Licks Its Paws (Do This Every Day)
              Sponsored by Dr. Marty




              Only 9 movies received a perfect score on Rotten Tomatoes this
              year — here they are




              People can't stop talking about the Netflix horror movie 'Bird Box.'
              Here's what it's about.




              Inside Trump's daily routine, which includes 3 to 4 hours of sleep,
              'executive time,' and no breakfast




              Borderline Ridiculous Photos Taken By Employees That Are Hilarious
              Sponsored by NinjaJournalist




              Forget Balance Transfer Cards If You’re in Debt (Do This Instead)
              Sponsored by Freedom Debt Relief




              Here's Why Guys Are Obsessed With These Sweats...
              Sponsored by The Weekly Brief by Mack Weldon




              Michelle Obama made a subtle joke about Trump potentially getting
              indicted, and the crowd loved it




              Norway has released video from inside the elite warship that sank
              after getting rammed by a tanker




https://www.businessinsider.com/the-wing-changed-membership-policy-to-allow-men-after-gender-discrimination-lawsuit-2019-1?r=UK&IR=T     Page 10 of 13
                                    Case 1:18-cv-01943-DLF Document 17 Filed 01/07/19 Page 17 of 31
The Wing changed its membership policy after gender discrimination lawsuit - Business Insider                                          1/6/19, 1:04 AM




                A black teacher who filed a racial discrimination suit against her
                New York school claims colleagues told her an office lunch table
                was for 'whites only'




                This Photo Has Not Been Edited, Look Closer
                Sponsored by Travelfuntu




                Read Ebooks? Here's The Worst Kept Secret Among Book Lovers
                Sponsored by The Book Insider




                When He Turned 31, She Was Just Born. But Now They're A Celebrity Couple
                Sponsored by DirectExpose




           V I D E O S Y O U M AY L I K E       by Taboola




           How to make a
           Versace-inspired
           crystal jacket for
           under $200 with
           Amber Scholl


           I stopped eating
           breakfast for 2
           weeks and I'm
           never doing it again




           Meet the 24-year-
           old who's the
           youngest female
           broker in the New
           York Stock
           Exchange

           This was the one
           food the internet
           was obsessed with
           this year




           FROM THE WEB                         by Taboola




           'Americas Favorite Veterinarian'
           Reveals The One Thing Every Dog
           Owner Should Do
           Ultimate Pet Nutrition



           A Fast Way To Pay Off $10,000 In
           Credit Card Debt
           Nerdwallet




https://www.businessinsider.com/the-wing-changed-membership-policy-to-allow-men-after-gender-discrimination-lawsuit-2019-1?r=UK&IR=T     Page 11 of 13
                              Case 1:18-cv-01943-DLF Document 17 Filed 01/07/19 Page 18 of 31
The Wing changed its membership policy after gender discrimination lawsuit - Business Insider                                          1/6/19, 1:04 AM




           SPONSORED FINANCIAL CONTENT


           Famed Economist: "Why a crash is
           simply inevitable at this point." Dent Research


           She Earns $400 to $1000 Per Day Doing
           THIS Agora Financial


           Marijuana Investing For Beginners Money
           Map Press



           Kick Off The New Year With A $200 Bonus
           Offer WiseBread.com


           6 Credit Cards You Should Not Ignore If
           You Have Excellent Credit NerdWallet




           POPULAR




           Trump reportedly said 'f--k'
           several times during a meeting
           with Nancy Pelosi, and later
           apologized




                                                       !     "   #       $        %




https://www.businessinsider.com/the-wing-changed-membership-policy-to-allow-men-after-gender-discrimination-lawsuit-2019-1?r=UK&IR=T     Page 12 of 13
                              Case 1:18-cv-01943-DLF Document 17 Filed 01/07/19 Page 19 of 31
The Wing changed its membership policy after gender discrimination lawsuit - Business Insider                                                                                                           1/6/19, 1:04 AM




                      * Copyright © 2019 Insider Inc. All rights reserved. Registration on or use of this site constitutes acceptance of our Terms of Service, Privacy Policy and Cookies Policy.
                                                       Sitemap Disclaimer      Commerce Policy      Coupons     Made in NYC      Stock quotes by finanzen.net
                                                        International Editions: INTL   DE    AUS     FR   IN   IT   JP   MY    NL   SE    PL   SG    ZA    ES




                                                                                                          &                                                                                         '




https://www.businessinsider.com/the-wing-changed-membership-policy-to-allow-men-after-gender-discrimination-lawsuit-2019-1?r=UK&IR=T                                                                      Page 13 of 13
Case 1:18-cv-01943-DLF Document 17 Filed 01/07/19 Page 20 of 31




                                          Exhibit 2
                        Case 1:18-cv-01943-DLF Document 17 Filed 01/07/19 Page 21 of 31
Endlessly Discussed Women's Coworking Space The Wing Is Updating Its Admissions Policy                                                                  1/6/19, 1:14 AM




                      JEZEBEL     THE A.V. CLUB     DEADSPIN      GIZMODO        JALOPNIK   KOTAKU    LIFEHACKER    SPLINTER   THE TAKEOUT   THE ROOT   THE ONION   CLICKHOLE


                      Endlessly Discussed          Women's
                                VIDEO DIRTCAST THE MUSE             Coworking
                                                        THE SLOT PICTORIAL TWSS BARF BAGSpace
                                                                                         DIRT BAG The

                      Wing Is Updating Its Admissions Policy
                                              VIDEO      DIRTCAST       THE MUSE       THE SLOT      PICTORIAL     TWSS    BARF BAG   DIRT BAG
                              Anna Merlan
                              Friday 4:46pm •                                                               29.9K 24   3




                      Wing co-founder Audrey Gelman, pictured in October 2018.
                      Image: Getty


                                    The Wing, New York’s hotly discussed women’s coworking space, has issued a
                                    slight adjustment to their admissions policy, one aimed at greater inclusivity
                                    towards trans and nonbinary people. In a statement to Jezebel, a Wing
                                    spokesperson said the company has made “internal updates and adopted
                                    written membership policies to ensure that The Wing’s staff is trained not to
                                    make assumptions about someone’s identity based on how they present, or to
                                    ask prospective members or guests to self-identify.”


                                    The Wing has three locations in New York, and three more in Los Angeles, D.C.,
                                    and San Francisco; the company recently announced it will expand
                                    internationally to Toronto and London. But their continued growth in the five
                                    boroughs isn’t guaranteed: the Wing has been under investigation by the New
                                    York City Commission on Human Rights for nearly a year, an inquiry focused on
                                    whether the club discriminates against potential customers on the basis of
                                    gender, which would violate the city’s public accommodation laws. In an email
                                    to Jezebel in mid-December, a spokesperson for the commission confirmed that
                                    the investigation is ongoing (and then failed to respond to several followup
                                    emails about when it might conclude and if the city would make any public
                                    announcement on their findings).



https://jezebel.com/endlessly-discussed-womens-coworking-space-the-wing-is-1831501588                                                                       Page 1 of 5
                        Case 1:18-cv-01943-DLF Document 17 Filed 01/07/19 Page 22 of 31
Endlessly Discussed Women's Coworking Space The Wing Is Updating Its Admissions Policy                              1/6/19, 1:14 AM



                                 An email that went out on Friday afternoon to Wing members, signed by Wing
                                 co-founders Audrey Gelman and Lauren Kassan, didn’t mention the
                                 investigation. Instead, it described the policy as part of an ongoing internal
                                 effort to be more inclusive and aware of the spectrum of gender identities.
                                 Among other things, it announced that Wing staff won’t ask members or guests
                                 to disclose their gender identity and have changed the gender pronouns in their
                                 welcome emails from “she” to “they.”


                                 “[W]hile The Wing will always be a space designed for women with a women’s-
                                 focused mission, you may see folks at The Wing who express their gender in a
                                 variety of ways,” it adds.


                                 The Wing’s statement to Jezebel also made a generalized reference to the fact
                                 that the Trump administration is exploring ways to strip legal rights from trans
                                 citizens and removing language from government materials on workplace
                                 protections for federal employees who are trans.


                                                                   ADVERTISEMENT




                                 “Particularly in the context of ongoing attempts to narrowly define gender as a
                                 biological condition determined at birth,” the statement reads, “[E]nsuring that
                                 our community is inclusive of the trans and non-binary community couldn’t be
                                 more important. We’re committed to advancing a feminist ethos that is
                                 inclusive of those who align with our mission, including women and people of
                                 marginalized genders.”


                                 Here’s the full relevant portion of the email the Wing founders sent to their
                                 membership:




https://jezebel.com/endlessly-discussed-womens-coworking-space-the-wing-is-1831501588                                   Page 2 of 5
                        Case 1:18-cv-01943-DLF Document 17 Filed 01/07/19 Page 23 of 31
Endlessly Discussed Women's Coworking Space The Wing Is Updating Its Admissions Policy                                  1/6/19, 1:14 AM



                                    As a space designed for women, The Wing is at the forefront of conversations
                                    around gender and inclusion. With a growing number of members who identify as
                                    transgender or beyond the gender binary, we want to make sure that we are as
                                    inclusive a community as possible. We’re committed to advancing a feminist ethos
                                    that is inclusive of those who align with our mission, including women and people
                                    of marginalized genders.


                                    Gender identity and gender presentation are two distinct concepts and do not
                                    always align. To that end, we’ve made some internal updates and adopted written
                                    membership policies to ensure that our staff is trained not to make assumptions
                                    about someone’s identity based on how they present, or to ask prospective
                                    members or guests to self-identify. We initiated these trainings and policies so
                                    that we can continue to build a community that reflects our values and pushes us
                                    all to be more inclusive.


                                    What will this mean for you as a member? We will be working to actively
                                    incorporate the perspective of trans and non-binary members into our offerings
                                    with more events like October’s celebration of International Pronouns Day, or an
                                    upcoming talk with feminist, genderqueer writer and Wing member Jacob Tobia.
                                    We recently changed the pronouns in the guest emails from “She’s Landed” to
                                    “They’ve Landed.” And while The Wing will always be a space designed for
                                    women with a women’s-focused mission, you may see folks at The Wing who
                                    express their gender in a variety of ways.


                                    These updates will only fortify our ability to create communities that are
                                    affirming and safe for women and marginalized genders in a world that is often
                                    hostile to our advancement. We hope to be a blueprint for other gender-specific
                                    spaces working to shift or adopt policies to affirm gender identities beyond the
                                    binary.



                                                                     ADVERTISEMENT




                                 As with everything relating to the Wing, this decision will surely engender little
                                 to no discussion and certainly not envelop our Twitter feeds for the next 48
                                 hours.


                                 Update, 8:00 p.m.: Well. In an interesting development, our former colleague
                                 J.K. Trotter, now writing for Insider, reports that the Wing adopted this
                                 membership change in the midst of being sued by a 53-year-old D.C.-area man
                                 for gender discrimination. James E. Pietrangelo, who appears to be a frequent
                                 and voluminous pro se lawsuit-filer, sued the Wing on August 20 of this year,
                                 months after applying for a membership there (an application which the Wing
                                 said in court remains “pending”). In his suit, Pietrangelo accused the company
                                 of having “a policy, pattern, and practice of discrimination against men.”




https://jezebel.com/endlessly-discussed-womens-coworking-space-the-wing-is-1831501588                                       Page 3 of 5
                        Case 1:18-cv-01943-DLF Document 17 Filed 01/07/19 Page 24 of 31
Endlessly Discussed Women's Coworking Space The Wing Is Updating Its Admissions Policy                                 1/6/19, 1:14 AM



                                 The Wing, however, is denying that the lawsuit was related to their policy
                                 change, telling us in a statement, “The decision had absolutely nothing to do
                                 whatsoever with this claim and had been in the works six months before it was
                                 filed. Any assertion implying otherwise is intentionally misleading.”


                                                                         ADVERTISEMENT




                                 As Trotter points out, though, in their response to Pietrangelo’s suit, the Wing
                                 states that they only officially changed the membership policy in September—
                                 that is, after the suit was filed. In a statement to the court, Gelman, the Wing’s
                                 co-founder, said the company changed its admissions policies on August 30 —
                                 ten days after Pietrangelo filed his complaint — and implemented them on
                                 September 24:


                                    Prior to August 30, 2018, The Wing did not have a formal, written membership
                                    policy and The Wing’s practice was to admit as members only women and non-
                                    binary individuals. On August 30, 2018, The Wing’s Board of Directors approved
                                    the adoption of The Wing’s first formal, written membership policy. That
                                    membership policy provides that all applicants will be evaluated based on their
                                    commitment to The Wing’s mission, regardless of their perceived gender identity.
                                    On September 24, 2018, The Wing implemented the policy with respect to its
                                    application process.



                                 Records show that Pietrangelo has complained he suffers “humiliation,
                                 embarrassment, and indignity” from the Wing’s various public statements
                                 about men and that the company displays “anti-men and woman-only
                                 signage” online and in places like its magazine, No Man’s Land. He’s also argued
                                 that the Wing posted statements on Twitter as late as October “demonstrating
                                 that The Wing yet still promotes itself as for women only.”


                                                                         ADVERTISEMENT




                                 The lawsuit remains open, though no new filings have been submitted since
                                 October.



                                 SHARE THIS STORY

                                                       https://jezebel.com/e…




                                 RECOMMENDED STORIES




https://jezebel.com/endlessly-discussed-womens-coworking-space-the-wing-is-1831501588                                      Page 4 of 5
                        Case 1:18-cv-01943-DLF Document 17 Filed 01/07/19 Page 25 of 31
Endlessly Discussed Women's Coworking Space The Wing Is Updating Its Admissions Policy                                                  1/6/19, 1:14 AM




                                 The New York Human Rights         You Can Just Stop Hanging Out       'Y'all Are Demons': An
                                 Commission Is Investigating The   With Men                            Investigation Into a Patch and
                                 Wing [Updated]                                                        Who Stole It



                                 ABOUT THE AUTHOR

                                 Anna Merlan      Anna Merlan


                                                  Anna Merlan is a Senior Reporter with the Special Projects Desk, which
                                                  produces investigative work across all of Gizmodo Media Group's web
                                                  sites.

                                                     Email      Twitter     Posts      Keys
        {




                                                                    Want Jezebel’s email newsletter?

                                                                          Your email address


                                                                               Subscribe

                                                    By subscribing you agree to our Terms of Use and Privacy Policy.




https://jezebel.com/endlessly-discussed-womens-coworking-space-the-wing-is-1831501588                                                       Page 5 of 5
Case 1:18-cv-01943-DLF Document 17 Filed 01/07/19 Page 26 of 31




                                          Exhibit 3
                                        Case 1:18-cv-01943-DLF Document 17 Filed 01/07/19 Page 27 of 31
The Wing Changes Membership Policy to Be More Inclusive                                                                                                                                    1/6/19, 1:07 AM




THE WING         JAN. 4, 2019


Co-Working Space The Wing Is No Longer Just for Women
By Lisa Ryan        @lisarya




                                                                                STYLE         SELF         C U LT U R E       POWER




The Wing. Photo: Edith Young
The Wing, a co-working and networking space originally designed for women, has amended its membership policy to be inclusive of the gender nonconforming and trans
communities, the organization announced on Friday. Previously, the club’s women-only policy applied to members and guests.

“With a growing number of members who identify as transgender or beyond the gender binary, we want to make sure that we are as inclusive a community as possible,” Zara Rahim,
a spokesperson for the Wing, told the Cut in a statement. “To that end, we’ve made internal updates and adopted written membership policies to ensure that The Wing’s staff is
trained not to make assumptions about someone’s identity based on how they present, or to ask prospective members or guests to self-identify.”

Since its founding in 2016, the Wing has been both lauded and criticized for its policy of operating as a women-only social club and co-working space. In March, New York City
Human Rights Commission launched an investigation to determine whether its membership practice violated the city’s Human Rights Law, which Jezebel reported “forbids
businesses that furnish public accommodations, including most private clubs (though not all), from discriminating against customers because of their gender.” Jezebel now reports
that in a December email, the commission stated that the investigation was still ongoing.

The organization announced the policy change to members in a Friday email (that did not mention the investigation). Signed by co-founders Audrey Gelman and Lauren Kassan, the
email states that the organization has initiated internal “trainings and policies so that we can continue to build a community that reflects our values and pushes us all to be more
inclusive.” The founders also wrote that they are working to incorporate more trans and gender nonbinary perspectives into the Wing’s programming. The email further reads in
part:


   Our mission of advancing women is at the forefront of The Wing’s culture and guides our membership policy as our community grows. These updates will only fortify our ability to
   create communities that are affirming and safe for women and marginalized genders in a world that is often hostile to our advancement. We hope to be a blueprint for other
   gender-specific spaces working to shift or adopt policies to affirm gender identities beyond the binary.

   Particularly in the context of ongoing attempts to narrowly define gender as a biological condition determined at birth, ensuring that our community is inclusive of the trans and
   nonbinary community couldn’t be more important.


Also on Friday, Insider reported that the organization had been hit with a gender discrimination lawsuit in August by James E. Pietrangelo, a 53-year-old man who alleged that his
membership application had been rejected from the Wing’s Washington, D.C., branch that June. Insider notes that the plaintiff often represents himself in lawsuits, including
litigation against a Vermont deli, a city in Ohio, the United States Army and a Washington, D.C., law firm. (In 2009, a judge stated in a decision against Pietrangelo that his “conduct
in this case and at trial was a shocking abuse of the judicial system,” per Insider.)

According to Insider, the Wing officially instituted its policy change in September, while Pietrangelo’s suit was ongoing. In a statement submitted to the court, The Wing’s CEO
Audrey Gelman explained: “Prior to August 30, 2018, the Wing did not have a formal, written membership policy and The Wing’s practice was to admit as members only women and
nonbinary individuals. On August 30, 2018, the Wing’s Board of Directors approved the adoption of The Wing’s first formal, written membership policy.”

However, a Wing source told the Cut that the lawsuit had nothing to do with this decision whatsoever. The Wing source also stated that the development of the policy began in
March, and that it went to effect in the fall through staff trainings.

The Wing now operates three spaces in New York, as well as branches in Washington, D.C., and San Francisco. This year, it plans to open additional spaces in Los Angeles, Chicago,
Boston, London, Toronto, and Paris, according to Fast Company. In May, the Wing announced a scholarship program with the aim of creating a more economically diverse
community, and in October, it announced it would be offering short-term child care options for its members.

“[W]hile The Wing will always be a space designed for women with a women’s-focused mission, you may see folks at The Wing who express their gender in a variety of ways,” the co-
founders’ email to members further read.


https://www.thecut.com/2019/01/the-wing-membership-policy-more-inclusive.html                                                                                                                  Page 1 of 5
The Wing Changes Membership Policy to Be More Inclusive
                                                         Case 1:18-cv-01943-DLF Document 17 Filed 01/07/19 Page 28 of 31   1/6/19, 1:07 AM




This post has been updated.

R E L AT E D

     Women-Only Social Club Is Under Investigation by the NYC Human Rights Commission

TA G S :   THE WING        POWER       WORK   SOCIAL CLUBS   MORE




                                                                                  L E AV E A C O M M E N T




                                                                                T H E L AT E S T

Y E S T E R D A Y A T 1 : 4 3 P. M .

Why Is Gwyneth Paltrow’s Go-to Quote About Bitching Out a Yoga Studio Employee?




1 / 4 / 2 0 1 9 A T 8 : 2 2 P. M .

Co-Working Space The Wing Is No Longer Just for Women




1 / 4 / 2 0 1 9 A T 6 : 0 3 P. M .

I’m Extremely Jealous of Frankie Muniz’s Retiree Lifestyle




https://www.thecut.com/2019/01/the-wing-membership-policy-more-inclusive.html                                                  Page 2 of 5
The Wing Changes Membership Policy to Be More Inclusive
                                                                          Case 1:18-cv-01943-DLF Document 17 Filed 01/07/19 Page 29 of 31   1/6/19, 1:07 AM




A L W AY S S H O P P I N G           1 / 4 / 2 0 1 9 A T 5 : 0 6 P. M .

The Best Robes for Lazy Days Or whenever you just want maximum comfort.
By the Cut




1 / 4 / 2 0 1 9 A T 4 : 5 9 P. M .

Woman in Vegetative State Gives Birth, Prompting Sexual Assault Investigation




1 / 4 / 2 0 1 9 A T 3 : 5 9 P. M .

James Marsden Deserved Better in The Notebook




1 / 4 / 2 0 1 9 A T 3 : 4 7 P. M .

What It’s Like to Have Justin Bieber Sing ‘Sexual Healing’ to You




1 / 4 / 2 0 1 9 A T 3 : 4 0 P. M .

Rashida Tlaib Won’t Back Down on Her Trump Criticism




1 / 4 / 2 0 1 9 A T 2 : 5 5 P. M .

This Bath Bomb Is So Excited to See You




1 / 4 / 2 0 1 9 A T 2 : 1 8 P. M .

Here’s Why You Don’t Try to Kidnap Someone Inside a Karate Studio




1 / 4 / 2 0 1 9 A T 2 : 1 4 P. M .

Does This Otter Have a Better Skin-Care Routine Than You?




1 / 4 / 2 0 1 9 A T 1 : 4 0 P. M .

An Expat’s Life in Tokyo, Captured on Film




1 / 4 / 2 0 1 9 A T 1 : 3 0 P. M .

Alexandria Ocasio-Cortez Responds to Conservative Trolls With New Dancing Video




1 / 4 / 2 0 1 9 A T 1 : 2 3 P. M .

Huda Kattan Is Over the Instagram Brow




https://www.thecut.com/2019/01/the-wing-membership-policy-more-inclusive.html                                                                   Page 3 of 5
The Wing Changes Membership Policy to Be More Inclusive
                                                                       Case 1:18-cv-01943-DLF Document 17 Filed 01/07/19 Page 30 of 31   1/6/19, 1:07 AM




PROMISES PROMISES                      1 / 4 / 2 0 1 9 A T 1 : 0 2 P. M .

What I Learned When I Gave Up Fast Fashion My New Year’s resolution took over my life. In a good way.
By Sarah Spellings




1 / 4 / 2 0 1 9 A T 1 2 : 2 4 P. M .

What to Know About Surviving R. Kelly




https://www.thecut.com/2019/01/the-wing-membership-policy-more-inclusive.html                                                                Page 4 of 5
The Wing Changes Membership Policy to Be More Inclusive
                                                                     Case 1:18-cv-01943-DLF Document 17 Filed 01/07/19 Page 31 of 31                                                                1/6/19, 1:07 AM




SCIENCE OF US                 1 / 4 / 2 0 1 9 A T 1 2 : 1 9 P. M .

Should I Stop Counting How Many Books I Read? A neurotic reader’s look at the pros and cons of specific, written goals.
By Katie Heaney




1 / 4 / 2 0 1 9 A T 1 2 : 0 3 P. M .

This Woman Is Making Shawls Sexy, I Swear to You




1 / 4 / 2 0 1 9 AT 11 : 2 1 A . M .

Chopt Has Become a Brutal Hellscape in New York




1 / 4 / 2 0 1 9 AT 11 : 1 6 A . M .

How Worried Should I Be About the Flu This Year?




                                                                                                              MORE STORIES


SIGN IN TO COMMENT




                                                                                                  S T Y L E    S E L F   C U LT U R E   P O W E R




         NEWSLETTERS                             ABOUT US              C O N TA C T   MEDIA KIT                CAREERS              PRESS           TRADEMARK   P R I VA C Y   TERMS   AD CHOICES


                                                                                                  © 2019, NEW YORK MEDIA LLC. VIEW ALL TRADEMARKS




https://www.thecut.com/2019/01/the-wing-membership-policy-more-inclusive.html                                                                                                                           Page 5 of 5
